IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                December 7, 2010 Session

 TERESA LYNN JACKSON v. AARON THOMAS, INDIVIDUALLY AND
   IN HIS OFFICIAL CAPACITY AS CIRCUIT COURT CLERK OF
             JACKSON COUNTY, TENNESSEE ET AL.

                   Appeal from the Circuit Court for Jackson County
                       No. 200P-56     John D. Wootten, Judge


                 No. M2010-01242-COA-R3-CV - Filed March 23, 2011


Plaintiff appeals the Tenn. R. Civ. P. 12.02 dismissal of her claims against two defendants,
the Circuit Court Clerk of Jackson County, individually and in his official capacity, and
Jackson County, Tennessee for a violation of 42 U.S.C. § 1983, the Tennessee Governmental
Tort Liability Act, and numerous intentional torts. The trial court dismissed all claims against
these defendants finding that Plaintiff failed to state a claim. We affirm the trial court in all
respects.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

F RANK G. C LEMENT, JR., J., delivered the opinion of the Court, in which P ATRICIA J.
C OTTRELL, P.J., M.S., and R ICHARD H. D INKINS, J., joined.

Richard M. Brooks, Carthage, Tennessee, and Michael Savage, Livingston, Tennessee, for
the appellant, Teresa Lynn Jackson.

Jeffrey M. Beemer and Kelly M. Telfeyan, Nashville, Tennessee, for the appellees, Aaron
Thomas and Jackson County, Tennessee.

                                           OPINION

        This action arises from the issuance of a general sessions warrant for the arrest of the
plaintiff, Teresa Lynn Jackson, on a worthless check charge in January 2009. Ms. Jackson
issued a personal check for $125 in January 2007 payable to Center Grove Auto for services
rendered; the check was hand delivered by Ms. Jackson to Lisa Fox, an employee of Center
Grove. Soon after the check was delivered to Ms. Fox, Ms. Jackson realized there were
insufficient funds in her account. To promptly remedy the situation, Ms. Jackson contacted
Lisa Fox and then delivered to Lisa Fox $125 in cash plus the fee for a returned check.
Unbeknownst to Ms. Jackson, Lisa Fox had already cashed the check at Anderson’s Market.
When Anderson Market deposited the check, it was dishonored due to insufficient funds.

        Two years later, on January 30, 2009, Tanya Fox, the owner of Anderson Market,
filled out an Affidavit of Complaint against Ms. Jackson for writing a worthless check. Upon
review of the Affidavit of Complaint, the Circuit Court Clerk for Jackson County, Aaron
Thomas, found probable cause and issued an arrest warrant for Ms. Jackson for violation of
Tenn. Code Ann. § 39-14-121.

       Ms. Jackson was arrested at her home on February 2, 2009, and taken to the Jackson
County Sheriff’s Department where she was booked on the worthless check charge. She
made bond that day and was released. Upon her release, Ms. Jackson attempted to contact
Tanya Fox but Ms. Fox refused to speak with her on the matter. Ms. Jackson then spoke with
Lisa Fox, who agreed that the check had been paid and said she would help resolve the
matter with Tanya Fox. An Order of Expungement was entered the following day, February
3, 2009.

        Ten days passed before the record was removed and expunged. In the interim, an
article appeared in the Jackson County Sentinel stating: “On Feb. 2, Teresa Lynn Jackson
was arrested on a warrant for worthless checks by Deputy Gregory Pauch.”

        On February 1, 2010, Teresa Jackson, filed this action against four defendants, Aaron
Thomas, both individually and in his official capacity as the Circuit Court Clerk of Jackson
County; Jackson County, Tennessee; Lisa Fox; and Tanya Fox.1 In her complaint, Ms.
Jackson alleged a violation of her Fourth Amendment rights claiming that the warrant was
issued illegally and therefore she became a pre-trial detainee in a custodial arrest under 42
U.S.C. § § 1983 and 1988. She also asserted claims for false imprisonment, false arrest,
abuse of process, invasion of the right to privacy, defamation of character, negligent
infliction of emotional distress, intentional infliction of emotional distress, fraud, and
malicious prosecution as well as a claim under the Tennessee Governmental Tort Liability
Act.

       The defendants on appeal, Mr. Thomas and Jackson County, jointly filed a Motion to
Dismiss, in which they asserted the complaint failed to state a claim upon which relief could
be granted. Ms. Jackson filed a response. Following a hearing, the trial court granted the
motion and dismissed all claims against Mr. Thomas and Jackson County with prejudice. In


       1
         The claims against Lisa Fox and Tanya Fox were not dismissed and they are not at issue in this
appeal; the claims against Lisa Fox and Tanya are still pending in the trial court.

                                                  -2-
an order entered on May 8, 2010, the court ruled that Ms. Jackson’s claims against Thomas
in his individual capacity for a violation of 42 U.S.C. § 1983 and negligence 2 were barred by
the doctrine of quasi-judicial immunity, and that the claims against Thomas in his official
capacity were redundant because the same claims were asserted against Jackson County. As
for the claims against Jackson County, the trial court dismissed the § 1983 claim against
Jackson County because Ms. Jackson failed to allege a wrongful or injurious policy; the court
dismissed the GTLA claim against the county because the county retained immunity. Because
the claims against Lisa Fox and Tanya Fox were not dismissed, the trial court ruled that the
order dismissing all claims against Mr. Thomas and the county constituted a final, appealable
judgment pursuant to Tenn. R. Civ. P. 54.02. This appeal by Ms. Jackson followed.

                                       S TANDARD OF R EVIEW

        This action is before this court on an appeal from the dismissal pursuant to Tenn. R.
Civ. P. 12.02(6) for failure to state a claim. The purpose of a Tenn. R. Civ. P. 12.02(6)
motion to dismiss is to determine whether the pleadings state a claim upon which relief can
be granted. A Rule 12 motion only challenges the legal sufficiency of the complaint; it does
not challenge the strength of the plaintiff’s proof. Bell ex rel. Snyder v. Icard, Merrill, Cullis,
Timm, Furen & Ginsburg, P.A., 986 S.W.2d 550, 554 (Tenn. 1999). In reviewing a motion
to dismiss, we must liberally construe the complaint, presuming all factual allegations to be
true, and giving the plaintiff the benefit of all reasonable inferences. Trau-Med of Am., Inc.
v. Allstate Ins. Co., 71 S.W.3d 691, 696 (Tenn. 2002) (citing Pursell v. First Am. Nat’l Bank,
937 S.W.2d 838, 840 (Tenn. 1996)). Thus, a complaint should not be dismissed for failure
to state a claim unless it appears that the plaintiff can prove no set of facts in support of his
or her claim that would warrant relief. Doe v. Sundquist, 2 S.W.3d 919, 922 (Tenn. 1999)
(citing Riggs v. Burson, 941 S.W.2d 44, 47 (Tenn. 1997)). Making such a determination is
a question of law. Our review of a trial court’s determinations on issues of law is de novo
with no presumption of correctness. Id. (citing Stein v. Davidson Hotel Co., 945 S.W.2d 714,
716 (Tenn. 1997)).

                                               A NALYSIS

        On appeal, Ms. Jackson contends that the trial court erred in ruling that her complaint
failed to state a claim under any of the alleged causes of action. We will first discuss the
claims against Aaron Thomas and Jackson County that are based on alleged violations of 42



        2
         As the trial court noted at the hearing on the motion to dismiss, Ms. Jackson acknowledged that Mr.
Thomas did not intentionally cause the arrest warrant to issue and that her statutory and common law tort
claims against Mr. Thomas were actually claims of negligence.

                                                    -3-
U.S.C. § 1983; then we will discuss the various GTLA claims asserted against these
defendants.

                                              I.
                                  42 U.S.C. § 1983 C LAIMS

        The 42 U.S.C. § 1983 claims asserted against Aaron Thomas, individually and in his
official capacity, and Jackson County all arise from the issuance by Mr. Thomas of a warrant
for the arrest of Ms. Jackson that was based upon an alleged criminal offense that was barred
by the statute of limitations when the warrant was issued. We will first discuss the § 1983
claims against Mr. Thomas.

                                               A.

        The trial court dismissed the 42 U.S.C. § 1983 claim against Aaron Thomas, in his
official capacity as the Circuit Court Clerk of Jackson County, finding that the claim against
him as a county official was redundant to the claim against the County. The trial court also
dismissed all claims against Mr. Thomas in his individual capacity for violation of 42 U.S.C.
§ 1983 based upon the doctrine of quasi-judicial immunity. The court found that Mr. Thomas
was performing an official judicial function when he erroneously issued the arrest warrant,
an act he could not perform as an individual. Therefore, Mr. Thomas, as an individual, was
entitled to immunity regardless of whether the warrant was erroneously issued.

        As the trial court correctly noted, an action against a municipal or county officer in
an official capacity under 42 U.S.C. § 1983 is treated as an action against the governmental
entity. Campbell v. Anderson County, 695 F. Supp. 2d 764, 770 (E.D. 2010) (citing Hafer v.
Melo, 502 U.S. 21 (1991)). This important legal principle, and the distinction regarding
official capacity versus individual capacity suits, was thoroughly discussed and explained in
Alkire v. Irving, 330 F.3d 802 (6th Cir. 2003).

       While “personal-capacity suits seek to impose personal liability upon a
       government official for actions he takes under color of state law,” individuals
       sued in their official capacities stand in the shoes of the entity they represent.
       Kentucky v. Graham, 473 U.S. 159, 165, 87 L. Ed. 2d 114, 105 S. Ct. 3099
       (1985) (citing Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690
       n.55, 56 L. Ed. 2d 611, 98 S. Ct. 2018 (1978) (“Official capacity suits . . .
       represent only another way of pleading an action against an entity of which an
       officer is an agent.”)); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)
       (“A suit against an individual in his official capacity is the equivalent of a suit
       against the governmental entity.”). As long as the governmental entity receives

                                               -4-
       notice and an opportunity to respond, an official-capacity suit “imposes
       liability on the entity that he represents.” Brandon v. Holt, 469 U.S. 464,
       471-72, 83 L. Ed. 2d 878, 105 S. Ct. 873 (1985); Graham, 473 U.S. at 166
       (“Thus, . . . a plaintiff seeking to recover on a damages judgment in an
       official-capacity suit must look to the government entity itself.”).

Id. at 811.

        As Campbell and Alkire thoroughly explain, the § 1983 claim asserted against Mr.
Thomas in his official capacity as the Circuit Court Clerk of Jackson County is an action
against Jackson County itself. Thus, the § 1983 claim against Mr. Thomas in his official
capacity is a redundant claim as the trial court correctly found. Accordingly, we affirm the
trial court’s dismissal of the 42 U.S.C. §1983 claim against Aaron Thomas in his official
capacity as the Circuit Court Clerk of Jackson County.

        As for the § 1983 claims against him as an individual, Mr. Thomas is immune from
suits for money damages for the actions at issue based upon quasi-judicial immunity, because
in issuing the warrant, he was engaging in an action integral to the judicial process. See
Foster v. Walsh, 864 F.2d 416, 417 (6th Cir. 1988); see also Moore v. Tennessee, No. 3:03-
CV-559, 2005 WL 1668365, at *3 (E.D. Tenn. July 18, 2005). Quasi-judicial immunity is an
extension of the well-established rule of judicial immunity, which provides judges with
absolute immunity from suits seeking money damages for actions performed in their judicial
capacity. See Moore, 2005 WL 1668365, at *3 (citing Mireless v. Waco, 502 U.S. 9 (1991)).
“One who acts as the judge’s designee, and who carries out a function for which the judge
is immune, is likewise protected.” Johnson v. Turner, 125 F.3d 324, 333 (6th Cir. 1997)
(citing Bush, 38 F.3d at 847; Foster, 864 F.2d at 417)). Quasi-judicial immunity has been
frequently applied to court clerks in the performance of duties integral to the judicial process.
See Moore, 2005 WL 1668365; see also Foster, 864 F.2d at 417-18; Denman v. Leedy, 479
F.2d 1097, 1098 (6th Cir. 1973).

        The issuance of an arrest warrant is subject to immunity because it is “a truly judicial
act.” Moore, 2005 WL 1668365, at *3. The Advisory Commission comments to Rule 3 of
the Tennessee Rules of Criminal Procedure explain that under the statutory scheme set forth
in Tenn. Code Ann. § 40-6-214, clerks and their sworn deputies have jurisdiction and
authority to issue arrest warrants, and when any clerk issues an arrest warrant “a judicial
function . . . is being performed.” Tenn. R. Crim. P. 3, adv. commission cmt. Because the act
of issuing a warrant is a judicial function, immunity extends to the court clerk who issues the
warrant, even if the warrant was issued erroneously. Foster, 864 F.2d at 417-18. Mr. Thomas
could only issue the warrant for Ms. Jackson’s arrest in his capacity as a court clerk;
therefore, he is entitled to immunity for acts connected with the issuance of the warrant. Id.

                                               -5-
(citing Foster, 864 F.2d at 418). Accordingly, the trial court acted properly by dismissing the
42 U.S.C. § 1983 claims against Mr. Thomas, individually and in his official capacity.3

                                               B.
        The trial court dismissed the 1983 claim against Jackson County upon the finding that
the Complaint alleged no policy or procedure that the County violated and, therefore, it failed
to state a claim under 42 U.S.C. § 1983. For this reason, the claim against the County was
dismissed.

       In order to hold a municipal defendant liable for constitutional violations under 42
U.S.C. § 1983, a plaintiff must demonstrate that a policy or custom of the government entity
was a “‘moving force’ behind the deprivation of her rights and arose as a result of ‘deliberate
indifference’ to her rights.” Campbell, 695 F. Supp.2d at 771 (quoting Doe v. Claiborne Co.,
103 F.3d 495, 508 (6th Cir. 1996)). There is no respondeat superior liability under § 1983,
therefore, a county cannot be liable for an injury inflicted solely by its employees or agents.
Lee v. Knox County Sheriff’s Office, No.: 3:05-CV-571, 2006 U.S. Dist. LEXIS 79945, *6
(E.D. Tenn. Oct. 31, 2006) (citing Monell v. Dept. of Social Services of City of N.Y., 436 U.S.
690, 691; Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999); Searcy v. Dayton, 38 F.3d
282, 286 (6th Cir. 1994)).

       As the trial court correctly found, the Complaint did not allege or identify a policy or
custom of Jackson County that resulted in the deprivation of any of her rights. Therefore, the
Complaint failed to state a claim against Jackson County under 42 U.S.C. § 1983 and the trial
court correctly dismissed the § 1983 claim against the County.

       For the reasons stated above, we affirm the dismissal of all 42 U.S.C. § 1983 claims
asserted against Mr. Thomas, individually and in his official capacity, and against Jackson
County, Tennessee.



        3
         Quasi-judicial immunity is not applicable in a suit against an individual in one’s official capacity
as explained in Alkire v. Irving:

        Sheriff Zimmerly and Judge Irving cannot claim any personal immunities, such as
        quasi-judicial or qualified immunity, to which they might be entitled if sued in their
        individual or personal capacities. Graham, 473 U.S. at 167. “The only immunities that can
        be claimed in an official-capacity action are forms of sovereign immunity that the entity, qua
        entity, may possess, such as the Eleventh Amendment.” Id.

Alkire, 330 F.3d at 811.


                                                     -6-
                                               II.
                                           GTLA C LAIMS

        The Complaint asserts a plethora of claims against Mr. Thomas and Jackson County
under the GTLA, stating the defendants “are liable for their own negligence and are
responsible for all of the torts committed, as stated in the Complaint, for which they have
waived immunity under the [GLTA.]” The statutory and common law tort claims alleged
include false imprisonment, false arrest, abuse of process, invasion of the right to privacy,
libel, negligence, negligent infliction of emotional distress, intentional infliction of emotional
distress, fraud, and malicious prosecution.

       The claims asserted all arise from Mr. Thomas’s negligence 4 in issuing a warrant for
the arrest of Ms. Jackson for a crime that was time barred. We have already determined,
based upon our discussion of the doctrine of quasi-judicial immunity, that Mr. Thomas is
immune from suits for money damages for the actions at issue because they were in the
performance of a duty integral to the judicial process. Foster, 864 F.2d at 417-18; Moore,
2005 WL 1668365, at *3. Because Mr. Thomas has immunity from these claims, the trial
court properly dismissed the GTLA claims asserted against Mr. Thomas. We will now
address the merits of the GTLA claims against the County.

       The trial court dismissed the GTLA claims against the County upon the following
findings:

        [T]his Court finds that Jackson County has immunity from suit under the
        [TGTLA] on Plaintiff’s statutory and common law tort claims. In this case,
        Plaintiff claims that, as a result of the County’s negligent supervision of Mr.
        Thomas, she was subjected to false imprisonment, false arrest, abuse of
        process, invasion of the right to privacy, defamation of character (libel), fraud,
        and malicious prosecution. Additionally, Plaintiff claims that, as a result of
        these acts, she suffered emotional distress. However, pursuant to Tenn. Code
        Ann. § 29-20-205(2), the County retains its sovereign immunity for injuries
        that arise out of the foregoing intentional torts.

      Tenn. Code Ann. § 29-20-205(2) expressly states that a governmental entity retains
immunity under the GTLA for negligence claims that arise from claims for false
imprisonment, false arrest, abuse of process, invasion of the right to privacy, libel, intentional


       4
         Ms. Jackson’s attorney acknowledged in the trial court that Ms. Jackson was not pursing any
intentional tort claims against Mr. Thomas, only those based upon the negligence of Mr. Thomas. Thus, the
intentional torts alleged only pertain to Jackson County.

                                                  -7-
infliction of emotional distress, fraud, and malicious prosecution. The statute reads in
pertinent part:

       Immunity from suit of all governmental entities is removed for injury
       proximately caused by a negligent act or omission of any employee within the
       scope of his employment except if the injury arises out of:

              (1) the exercise or performance or the failure to exercise or
              perform a discretionary function, whether or not the discretion
              is abused;
              (2) false imprisonment pursuant to a mittimus from a court, false
              arrest, malicious prosecution, intentional trespass, abuse of
              process, libel, slander, deceit, interference with contract rights,
              infliction of mental anguish, invasion of right of privacy, or civil
              rights;
              (3) the issuance, denial, suspension or revocation of, or by the
              failure or refusal to issue, deny, suspend or revoke, any permit,
              license, certificate, approval, order or similar authorization;
              (4) a failure to make an inspection, or by reason of making an
              inadequate or negligent inspection of any property;
              (5) the institution or prosecution of any judicial or
              administrative proceeding, even if malicious or without probable
              cause;
              (6) misrepresentation by an employee whether or not such is
              negligent or intentional; . . .

Tenn. Code Ann. § 29-20-205(1)-(6) (emphasis added).

        Because Jackson County retains immunity under the GTLA from Ms. Jackson’s
claims for false imprisonment, false arrest, abuse of process, invasion of the right to privacy,
libel, intentional infliction of emotional distress, fraud, and malicious prosecution, the trial
court acted properly by dismissing these claims. However, Ms. Jackson’s claims for
negligence and negligent infliction of emotional distress are not specifically identified in the
exceptions stated in Tenn. Code Ann. § 29-20-205. Moreover, our Supreme Court has held
that a governmental entity does not retain immunity for negligent infliction of emotional
distress under the GTLA. See Sallee v. Barrett, 171 S.W.3d 822 (Tenn. 2005). Nevertheless,
Jackson County contends it is immune from these two claim because they fall within the
“civil rights exception” under Tenn. Code Ann. § 29-20-205(2) based upon the facts alleged
in the Complaint.



                                              -8-
        Subsection (2) of Tenn. Code Ann. § 29-20-205 states that immunity is not removed
“if the injury arises out of: . . . false imprisonment pursuant to a mittimus from a court, false
arrest, malicious prosecution, . . . infliction of mental anguish, invasion of right of privacy,
or civil rights; . . .” As stated in its brief, the County contends Ms. Jackson’s claims fall
within the civil rights exception because her claims “clearly arise out of and directly flow
from” the allegations that Mr. Thomas “deprived Plaintiff of her civil rights in issuing an
arrest warrant when the statute of limitations for the underlying offense had already lapsed.”
In support of this contention the County relies upon a memorandum opinion in Bettis v.
Pearson, 2007 WL 2426404, at *11 (E.D. Tenn. 2007), which held that a city was entitled
to immunity under the GTLA if the injury alleged arises out of “civil rights.”

       Section 29-20-205 of the TGTLA provides that a municipality’s immunity is
       retained when injury arises out of “civil rights.” This Court construes “civil
       rights” under section 29-20-205 as including claims arising under the federal
       civil rights laws and the U.S. Constitution. Hale v. Randolph, No. 1:02-cv-334,
       2004 WL 1854179, at *17 (E.D.Tenn. Jan. 30, 2004); cf. Brooks v. Sevier
       County, 279 F. Supp. 2d 954, 960 (E.D.Tenn. 2003). Here, as in Hale,
       Plaintiff’s official capacity-state law claims against the governmental entities
       “clearly arise out of and directly flow from the allegations that the police
       officers deprived [plaintiff] of [his] civil rights. . . .” Hale, 2004 WL 1854179,
       at *17. Because plaintiff asserts his state law claims in the context of a civil
       rights case, his alleged injuries arise out of “civil rights” and the governmental
       entities are entitled to immunity under the TGTLA. See id. Accordingly,
       summary judgment will be GRANTED as to Plaintiff's official capacity claims
       of false arrest and imprisonment, aggravated assault, intentional infliction of
       emotional distress, negligent infliction of emotional distress, and malicious
       prosecution.

Bettis, 2007 WL 2426404, at *11.

       The civil rights exception was discussed at length in Campbell v. Anderson County,
695 F. Supp. 2d 764. In Campbell, a woman filed suit against a county for negligent
supervision and training of its sheriffs’ officers who allegedly falsely imprisoned and
sexually assaulted her. Id. The court found that the negligence claim was predicated on
intentional tortious conduct involving the violation of her civil rights by employees of the
county and that the county retained immunity under the civil rights exception codified at
Tenn. Code Ann. § 29-20-205(2) stating:

       Campbell’s tort claims of false imprisonment, assault and battery, intentional
       infliction of emotional distress, and negligence brought against the County

                                               -9-
       under Tennessee law are predicated on the alleged violation of her civil rights
       by Graham. The contention that former Reserve Deputy Graham committed
       false imprisonment, assault and battery, and intentional infliction of emotional
       distress clearly arise out of and directly flow from the allegations that he
       deprived Campbell of her civil rights by sexually assaulting her. Because
       Campbell asserts her claims against the County in the context of a civil rights
       case, her alleged injuries arise out of “civil rights” and the County is entitled
       to immunity from suit on these claims pursuant to the “civil rights” exception
       in Tenn. Code Ann. § 29-20-205(2).

       Although Campbell may seek to circumvent or avoid the County’s immunity
       from suit under § 29-20-205(2) by couching some of her civil rights claims
       against the County in the guise of negligence, this strategy fails. The
       underlying acts which Campbell alleges to be negligent are by their very nature
       the type of conduct one usually associates with intentional torts (false
       imprisonment, assault and battery, intentional infliction of emotional distress).
       Campbell’s negligence claim is predicated on intentional tortious conduct
       involving the violation of her civil rights by employees of the County. Based
       on the facts and circumstances of this case, the court sees no reason why the
       County should not have immunity from suit under the “civil rights” exception
       in Tenn. Code Ann. § 29-20-205(2).

Campbell, 695 F. Supp.2d at 778.

       In her complaint, Ms. Jackson asserts that her rights under the Fourth Amendment of
the United States Constitution were violated as a result of the erroneous issuance of the arrest
warrant. Thus, her claims against Jackson County arise out of the assertion that her civil
rights were violated. Because Ms. Jackson’s injuries arise out of claims that her civil rights
were violated, the civil rights exception in Tenn. Code Ann. § 29-20-205(2) applies.
Therefore, the County retains immunity from such claims and dismissal of these claims was
proper.

                                                      IV.
                                                  R ECUSAL

       Ms. Jackson contends the circuit court judge erred in failing to recuse himself from
the action.5 We find no factual or legal basis upon which the judge had a duty to recuse


       5
           As the defendants correctly assert, no formal motion of recusal is in the record; however, it appears
                                                                                                 (continued...)

                                                      -10-
himself in this case.

        In her original brief, Ms. Jackson contended that the judge should have recused
himself due to the affinity provision contained within article VI, section 11 of the Tennessee
Constitution. Our Supreme Court has interpreted the word “affinity” within that provision
to signify “the relation which each party to a marriage, the husband and the wife, bears to the
kindred or blood relations of the other.” Hume v. Commercial Bank, 78 Tenn. 1, 2-3 (Tenn.
1882). There is no evidence in the record that the trial judge was related by blood or marriage
to Mr. Thomas or any other party to this action; thus, this assertion provides no basis upon
which the trial judge should be recused.

       In her reply brief, Ms. Jackson made a different assertion for recusal. Citing 42 U.S.C.
§ 455, Ms. Jackson asserted that a judge should recuse himself “in any proceeding in which
his impartiality might reasonably be questioned . . .” and “[w]here he has a personal bias or
prejudice concerning a party.” The only factual assertion made by Ms. Jackson to suggest
inappropriate partiality, bias, or prejudice is that the trial judge, who is the circuit court judge
for Jackson County, Tennessee, would be biased in favor of Mr. Thomas because Mr.
Thomas is the circuit court clerk for Jackson County, Tennessee. We find this assertion,
without more, insufficient to require recusal.

       “Unless the grounds for recusal fall within those enumerated in a constitutional
provision or statute governing disqualification of judges, the question of whether a judge
should recuse himself is a matter within his discretion.” Wright v. Pate, 117 S.W.3d 774, 777
(Tenn. Ct. App. 2002). Ms. Jackson did not identify a constitutional or statutory provision
that applies to this case and the mere fact that one of the defendants is the circuit court clerk
and the trial judge is the judge of the same circuit court, without more, is wholly insufficient
to establish a conflict that necessitates recusal. Therefore, we find no error with the circuit
court judge of Jackson County ruling on the issues presented in this case.

                                           I N C ONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs of
appeal assessed against the Appellant, Teresa Lynn Jackson.


                                                             ______________________________
                                                             FRANK G. CLEMENT, JR., JUDGE


        5
         (...continued)
an informal request for recusal was made. Therefore, we shall address the issue.

                                                  -11-